Title: From Thomas Jefferson to André Limozin, 25 July 1788
From: Jefferson, Thomas
To: Limozin, André


          
            
              Sir
            
            Paris July 25. 1788.
          
          In answer to your favor of the 20th. I can assure you that your applications for the Consular appointment at Havre will be perfectly agreeable to me, and that I shall do the justice which is due to your attentions to the affairs of the United states in that port in the report which I shall send with the Consular convention as soon as that shall be finished. I will thank you to keep me informed of the orders of government and the proceedings and movements in your port from time to time which may be symptomatic of peace or war. Nothing new of that kind has arisen here since my last. I am with much esteem Sir your most obedient & most humble servt.,
          
            
              Th: Jefferson
            
          
          
            P.S. Has the bust of the Marquis de la Fayette come to your hands, or been shipped to Virginia?
          
        